Court of Appeals
of the State of Georgia

                                             ATLANTA,____________________
                                                      April 10, 2019

The Court of Appeals hereby passes the following order:

A19A1429. RICHARD B. WINFIELD v. STATE OF GEORGIA.

       Appellant in the above-referenced case has requested that this case be remanded to
the trial court for the purpose of conducting an evidentiary hearing on appellant’s claim of
ineffective assistance of counsel. Appellant argues that because appellate counsel did not
enter an appearance until after the notice of appeal had been filed, this motion is the earliest
practicable moment in which appellant could raise the issue of ineffective assistance of trial
counsel.
       Upon consideration of appellant’s motion and our review of the record, it is hereby
ordered that this case be remanded to the trial court to allow appellant to file a motion for
new trial raising the issue of ineffective assistance of trial counsel and also for an evidentiary
hearing on this issue, said motion to be filed by appellant within 30 days of the date of this
order. See Davitt v. State, 232 Ga. App. 427, 429 (4) (502 SE2d 300) (1998). If the trial court
finds that appellant was not denied effective assistance, appellant shall have 30 days in which
to file a notice of appeal of the trial court’s ruling.


                                             Court of Appeals of the State of Georgia
                                                    Clerk’s Office, Atlanta,____________________
                                                                              04/10/2019
                                                    I certify that the above is a true extract from
                                             the minutes of the Court of Appeals of Georgia.
                                                    Witness my signature and the seal of said court
                                             hereto affixed the day and year last above written.


                                                                                             , Clerk.